If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      November 4, 2021
               Plaintiff-Appellee,

v                                                                     No. 353438
                                                                      Gratiot Circuit Court
LEWIS AARON NIXON, JR.,                                               LC No. 2019-008087-FH

               Defendant-Appellant.


Before: MARKEY, P.J., and BECKERING and BOONSTRA, JJ.

PER CURIAM.

        Defendant appeals by right his jury trial conviction of assault of a prison employee, MCL
750.197c. The trial court sentenced defendant as a fourth-offense habitual offender, MCL 769.12,
to 4 to 10 years’ imprisonment. We affirm defendant’s conviction but vacate his sentence and
remand for resentencing.

         This case arises out of an assault committed against a registered nurse at the Central
Michigan Correctional Facility on November 21, 2018. On that day, defendant, who was
incarcerated at the prison, saw the nurse for an appointment concerning his high blood pressure.
The nurse testified that she first met with defendant at around 6:00 p.m. when she took his blood
pressure. Because his blood pressure was extremely high, the nurse had defendant sit in the waiting
room for a period of time to see if his blood pressure would decrease or remain elevated. At 6:26
p.m., the nurse called defendant back into the examination room. When defendant approached the
entrance of the examination room, the nurse held the door open for him. And as defendant passed
through the doorway, the nurse felt defendant’s hand swipe the inside of her leg, starting from
above the knee, moving upward, and ending near her groin area. This caused the nurse to jump
back. As defendant sat down, the nurse confronted him about touching her, but defendant only
smiled and denied that he had done anything to her. The nurse testified that the touching was
unwelcome and offensive. The nurse called another nurse to monitor defendant while she reported
the incident. There was video surveillance evidence showing the nurse jump back as defendant
passed through the doorway, although the direction and angle of the camera did not allow the
viewer to see whether defendant swept his hand against the inside of the nurse’s thigh. Defendant
testified that he did not touch the nurse and that, if he did, it was accidental and with no intent to


                                                 -1-
assault her, suggesting in part that his high blood pressure or the medicine used to treat it may have
impaired his mental state.

       On appeal, defendant first argues that the prosecution failed to present sufficient evidence
to convict him of assault of a prison employee. More specifically, defendant contends that there
was no evidence that the alleged assault involved the use of violence, a threat of violence, or a
dangerous weapon as required to support a conviction for assault of a prison employee under MCL
750.197c.

        In People v Kenny, 332 Mich App 394, 402-403; 956 NW2d 562 (2020), this Court set
forth the well-established principles governing a sufficiency argument, observing as follows:

                 This Court reviews de novo whether there was sufficient evidence to
         support a conviction. In reviewing the sufficiency of the evidence, this Court must
         view the evidence—whether direct or circumstantial—in a light most favorable to
         the prosecutor and determine whether a rational trier of fact could find that the
         essential elements of the crime were proven beyond a reasonable doubt. A jury, and
         not an appellate court, observes the witnesses and listens to their testimony;
         therefore, an appellate court must not interfere with the jury’s role in assessing the
         weight of the evidence and the credibility of the witnesses. Circumstantial evidence
         and any reasonable inferences that arise from such evidence can constitute
         satisfactory proof of the elements of a crime. The prosecution need not negate every
         reasonable theory of innocence; it need only prove the elements of the crime in the
         face of whatever contradictory evidence is provided by the defendant. All conflicts
         in the evidence must be resolved in favor of the prosecution. [Quotation marks and
         citations omitted.]

        The crime of assault of a prison employee requires proof that the defendant “(1) was
lawfully imprisoned in a place of confinement, (2) used violence, threats of violence, or dangerous
weapons to assault an employee of the place of confinement or other custodian, and (3) knew that
the victim was an employee or custodian.” People v Kammeraad, 307 Mich App 98, 145; 858
NW2d 490 (2014); see also MCL 750.197c(1).1 The term “violence,” as used in MCL 750.197c,


1
    MCL 750.197c(1) provides:
                 A person lawfully imprisoned in a jail, other place of confinement
         established by law for any term, or lawfully imprisoned for any purpose at any other
         place, including, but not limited to, hospitals and other health care facilities or
         awaiting examination, trial, arraignment, sentence, or after sentence awaiting or
         during transfer to or from a prison, for a crime or offense, or charged with a crime
         or offense who, without being discharged from the place of confinement, or other
         lawful imprisonment by due process of law, through the use of violence, threats of
         violence or dangerous weapons, assaults an employee of the place of confinement
         or other custodian knowing the person to be an employee or custodian or breaks the
         place of confinement and escapes, or breaks the place of confinement although an



                                                  -2-
has been defined as meaning “any wrongful application of physical force against another person
so as to harm or embarrass him.” People v Terry, 217 Mich App 660, 662; 553 NW2d 23 (1996).

        The jury was not instructed on the definition of “violence.” Indeed, the jury was not even
instructed that the assault had to be committed “through the use of violence, threats of violence or
dangerous weapons.” MCL 750.197c(1). Instead, the trial court instructed the jury that the
prosecutor had to prove that defendant committed a battery against the nurse, defining a battery as
“a forceful or violent or offensive touching of the person of another.” Thus, the jury may have
convicted defendant absent a finding that the assault involved the use of violence, a threat of
violence, or a dangerous weapon. Defense counsel, however, expressed that he had no challenges
to the jury instructions when queried by the trial court.

        An instructional error that omits an element of an offense does not necessarily render a
criminal trial fundamentally unfair or an unreliable vehicle for determining guilt or innocence.
People v Kowalski, 489 Mich 488, 501; 803 NW2d 200 (2011). Although a jury instruction that
improperly omits an element of a crime amounts to a constitutional error, the error may be waived
when defense counsel approves the instructions. Id. at 503.2 Defendant does not even raise any
claim of instructional error in connection with his sufficiency argument, and even if he had, we
would deem the issue waived in light of counsel’s affirmative indication to the trial court that the
jury instructions were acceptable.3 Furthermore, the testimony of the registered nurse provided
sufficient evidence demonstrating the wrongful application of physical force against her so as to




         escape is not actually made, is guilty of a felony punishable by imprisonment for
         not more than 5 years or a fine of not more than $2,500.00, or both. [Emphasis
         added.]
2
  “Structural error is a concept that has typically been applied to errors of constitutional magnitude,
not to statutory errors[.]” People v Cornell, 466 Mich 335, 363 n 17; 646 NW2d 127 (2002). And
the failure to instruct a jury on an element of the offense for which the defendant was convicted is
not a structural error subject to automatic reversal. Id., citing Neder v United States, 527 US 1, 9;
119 S Ct 1827; 144 L Ed 2d 35 (1999).


3
    With respect to waiver, the Kowalski Court stated:
                 This Court has defined “waiver” as the intentional relinquishment or
         abandonment of a known right. One who waives his rights under a rule may not
         then seek appellate review of a claimed deprivation of those rights, for his waiver
         has extinguished any error. When defense counsel clearly expresses satisfaction
         with a trial court's decision, counsel's action will be deemed to constitute a waiver.
         [Kowalski, 489 Mich at 503 (quotation marks and citations omitted).]




                                                  -3-
harm or embarrass her. See Terry, 217 Mich App at 662; see also MCL 750.197c.4 Reversal of
the conviction is unwarranted.

        Defendant next argues that the trial court improperly assessed 25 points for Offense
Variable (OV) 19. Under the sentencing guidelines, the trial court’s findings of fact are reviewed
for clear error and must be supported by a preponderance of the evidence. People v Hardy, 494
Mich 430, 438; 835 NW2d 340 (2013); People v Rhodes (On Remand), 305 Mich App 85, 88; 849
NW2d 417 (2014). Clear error is present when the appellate court is left with a firm and definite
conviction that an error occurred. People v Fawaz, 299 Mich App 55, 60; 829 NW2d 259 (2012).
This Court reviews de novo “[w]hether the facts, as found, are adequate to satisfy the scoring
conditions prescribed by statute . . . .” Hardy, 494 Mich at 438; see also Rhodes, 305 Mich App
at 88. In scoring OVs, a court may consider all record evidence, including the contents of a
presentence investigation report, plea admissions, and testimony presented at a preliminary
examination. People v Johnson, 298 Mich App 128, 131; 826 NW2d 170 (2012). “The trial court
may rely on reasonable inferences arising from the record evidence to sustain the scoring of an
offense variable.” People v Earl, 297 Mich App 104, 109; 822 NW2d 271 (2012). “[D]ue process
bars sentencing courts from finding by a preponderance of the evidence that a defendant engaged
in conduct of which he was acquitted.” People v Beck, 504 Mich 605, 629; 939 NW2d 213 (2019).
When a preserved scoring error alters the appropriate guidelines range, resentencing is generally
required. People v Francisco, 474 Mich 82, 89-92; 711 NW2d 44 (2006).

        An assessment of 25 points for OV 19 is mandated when an “offender by his or her conduct
threatened the security of a penal institution or court.” MCL 777.49(a). We conclude that there
is nothing in the record to indicate that defendant’s conduct threatened the security of the prison.
There is no evidence that the nurse’s act of calling upon another nurse to monitor defendant while
she reported the incident created a threat to the security of the prison. There is also no evidence
that corrections officers were diverted to the examination room, which, had it occurred, may have
given rise to a security threat. There was very little disruption caused by the incident. While an
assault upon a prison healthcare worker could in some circumstances result in a disruption so as
to create a threat to a penal institution, the facts of this case simply do not reach that level.
Furthermore, there is no evidence that would support a score of 10 or 15 points for OV 19 under
MCL 777.49(b) and (c), nor does the prosecution claim that a score other than 25 points is
appropriate.

        Subtracting 25 points from defendant’s total OV score of 25 points places defendant at OV
level 1 instead of OV level III for the Class E offense of assault of a prison employee, decreasing
the minimum sentence guidelines range from 14 to 58 months’ imprisonment to 9 to 46 months’




4
  Additionally, considering that defendant agreed to instructions that did not contain the element
requiring proof that the assault was committed through the use of violence, a threat of violence, or
a dangerous weapon, it is arguable that defendant waived any claim on appeal that the evidence
was insufficient with respect to that particular element.



                                                -4-
imprisonment. MCL 777.16j; MCL 777.66; MCL 777.21(3)(c). Because the guidelines range is
altered, resentencing is required. Francisco, 474 Mich at 89-92.5

        Finally, in a Standard 4 brief, defendant presents multiple meritless arguments that are
entirely unsupported by the record and the law. Contrary to defendant’s assertion, the prosecution
did not present a false and misleading surveillance video to the jury; it was fully consistent with
the record. Additionally, the trial court did not err by denying defendant’s motion to offer evidence
of a noninnocent party because the noninnocent-party doctrine only applies in dramshop actions.
See Poch v Anderson, 229 Mich App 40, 46; 580 NW2d 456 (1998). The trial court also did not
commit error by failing to give instructions on implied consent and proximate cause because the
record and the law did not support such instructions. See People v Kurr, 253 Mich App 317, 328;
654 NW2d 651 (2002) (“jury instructions must not exclude consideration of material issues,
defenses, and theories for which there is supporting evidence”). Finally, defendant alleges
numerous instances of ineffective assistance of counsel, none of which merits reversal because the
factual predicate for the claims is grossly lacking, there was no deficient performance, and there
is no sound legal basis for defendant’s contentions. See People v Carbin, 463 Mich 590, 599-600;
623 NW2d 884 (2001) (reciting core principles regarding claims of ineffective assistance of
counsel).

        We affirm defendant’s conviction, vacate his sentence, and remand for resentencing. We
do not retain jurisdiction.



                                                              /s/ Jane E. Markey
                                                              /s/ Jane M. Beckering
                                                              /s/ Mark T. Boonstra




5
  Defendant also argues that his sentence was disproportionate to the circumstances surrounding
the offense and the offender. Because we are remanding the case for resentencing, we note it is
unnecessary to address the issue.


                                                -5-